t c memo united_states tax_court solomon mayer petitioner v commissioner of internal revenue respondent docket no filed date jerome kamerman for petitioner monica eb koch for respondent memorandum findings_of_fact and opinion swift judge for the years in issue respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure s big_number sec_706 big_number big_number big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the primary issues for decision are for whether dollar_figure in interest_income relating to a bank certificate of deposit should be charged to petitioner for the amount of gambling costs petitioner realized to offset petitioner’s gambling income and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 findings_of_fact some of the facts have been stipulated and are so found when the petition was filed petitioner resided in brooklyn new york during the years in issue petitioner was an officer and shareholder of delta realty development corp delta realty in delta realty purchased a parcel of real_estate located in newark new jersey with the intention to renovate the building located on the property in order to purchase the real_estate delta realty obtained a dollar_figure 5-million loan from bank leumi trust co of new york bank leumi also in another loan from bank leumi was obtained apparently in the amount of dollar_figure million ’ the evidence does not establish whether delta realty or petitioner was the debtor on this loan the proceeds from this loan were used to purchase a bank leumi certificate of deposit bank leumi cd for and petitioner was issued by bank leumi forms 1099-int interest_income indicating that petitioner received interest_income due on the bank leumi cd on the form 1099-int for it was indicated that petitioner received dollar_figure in interest_income on the bank leumi cd prior to petitioner won a large cash prize in the new york state lottery with respect to which petitioner during the years in issue received an annual payment of dollar_figure in january of petitioner traveled to las vegas nevada and played the slot machines at caesar’s palace casino in petitioner was issued forms from caesar’s palace indicating that petitioner had winnings in of dollar_figure from playing the caesar’s palace slot machines petitioner did not maintain any financial records relating to his gambling winnings and costs for and petitioner failed to file federal_income_tax returns petitioner claims the loan was for dollar_figure million however a letter from the attorneys who represented delta realty suggests that the loan was in the amount of dollar_figure million - on audit respondent prepared and filed federal_income_tax returns for petitioner for and among other adjustments for respondent charged petitioner with the dollar_figure in interest_income on the bank leumi cd for respondent charged petitioner with the dollar_figure in gambling winnings from caesar’s palace and the dollar_figure in lottery winnings due to lack of substantiation respondent allowed petitioner no gambling costs respondent also did not allow petitioner an exemption for his wife for any of the years in dispute in early in conjunction with a criminal investigation of petitioner the attorney_general of new york was granted a subpoena and seized many of petitioner’s business records the indictment against petitioner was later dismissed in the attorney_general of new york returned to petitioner some of his business records opinion for the years in issue respondent’s adjustments ordinarily carry with them a presumption of correctness see rule a 290_us_111 however with regard to the dollar_figure in interest_income relating to the certificate of deposit petitioner contends that under sec_6201 the burden should be on respondent to prove that the interest_income should be charged to petitioner - - sec_6201 provides that if a taxpayer in a court_proceeding asserts a reasonable dispute with respect to income reported on an information_return and has fully cooperated with respondent then the burden of producing reasonable and probative information relating to the alleged income may shift to respondent see 181_f3d_1002 9th cir affg tcmemo_1997_97 dennis v commissioner tcmemo_1997_275 sec_6201 provides as follows sec_6201 required reasonable verification of information returns in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary under subpart b or c of part iii of subchapter_a of chapter by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return the evidence indicates that petitioner has not satisfied the cooperation requirement of sec_6201 petitioner failed to file his federal_income_tax returns for the years in issue petitioner produced minimal records for respondent’s representatives petitioner is not entitled to the benefits of sec_6201 d -- - based on the evidence before us we conclude that the dollar_figure in interest_income received on the bank leumi cd should be charged to petitioner we note particularly petitioner’s failure to provide any personal bank records that would substantiate that he did not receive this interest_income and petitioner’s failure to provide any bank records of delta realty that would substantiate petitioner’s claim that delta realty received this interest_income we are not persuaded that in spite of the seizure of some of petitioner’s records petitioner could not have located and produced for the court documentation that would have substantiated petitioner’s claim that the dollar_figure in interest_income was not received by petitioner if in fact that were true sec_165 allows a deduction for losses from wagering transactions to the extent of gains from such transactions see sec_1_165-10 income_tax regs sec_6001 and the corresponding regulations require taxpayers to keep sufficient records to substantiate the amount of gross_income deductions and credits claimed see sec_1_6001-1 income_tax regs respondent has suggested that taxpayers who gamble regularly maintain diaries of gambling winnings and costs supplemented by verifiable documentation to comply with sec_6001 see revproc_77_29 1977_2_cb_538 respondent suggests that the documentation should contain information regarding the dates and - type of specific wagers the names and addresses of the gambling establishments names of witnesses and the amounts won or lost generally respondent considers verifiable documentation to consist of the following forms w-2g certain gambling winnings actual winnings slips given to taxpayers by casinos wagering tickets credit records and bank withdrawal forms where taxpayers fail to satisfy their burden of demonstrating the amount of their gambling costs and fail to provide documentation or other corroborating evidence we may disallow claimed gambling costs see zielonka v commissioner t c memo klabacka v commissioner tcmemo_1987_77 the following schedule reflects petitioner’s and respondent’s respective computations of petitioner’s claimed net gambling winnings for computations of petitioner’s net gambling winnings petitioner respondent gross winnings dollar_figure dollar_figure gambling costs big_number -o- lottery winnings big_number big_number net winnings s big_number dollar_figure at trial petitioner submitted an unsigned letter from caesar’s palace that indicated that for petitioner put an estimated dollar_figure into slot machines and had estimated slot machine winnings of dollar_figure for an estimated net gambling loss just from slot machines and before taking into account lottery winnings of dollar_figure the letter states please note the --- - tracking system used to arrive at estimated win or loss information provides estimates only and does not constitute an accurate accounting record this information should be used as a supplement to your own records or information the caesar’s palace letter we regard as highly suspect it is unsigned by its terms it is only an estimate and is to be supplemented by petitioner’s own records we regard the letter as unreliable evidence and give it no weight petitioner has presented no documentation of his gambling costs petitioner acknowledges that he maintained no records of his gambling activities petitioner has failed to satisfy his burden_of_proof and on the evidence before us we allow petitioner no gambling costs for under sec_151 a taxpayer who does not file a joint_return with his or her spouse may not claim an exemption for the spouse unless the spouse for the year had no gross_income and is a dependent of the taxpayer see sec_1_151-1 income_tax regs petitioner has presented insufficient evidence regarding his wife to qualify her as a dependent we disallow petitioner’s claim of his wife as an exemption sec_6651 provides for an addition_to_tax for failure_to_file timely federal_income_tax returns unless there is reasonable_cause for such failure sec_6654 generally --- - imposes an addition_to_tax for failure to pay estimated income taxes for only petitioner offers the excuse that the seizure of his business records in and the return of only some of those records by the attorney_general of new york constitutes reasonable_cause for petitioner’s failure_to_file his federal_income_tax return we disagree petitioner had a pattern of not filing his income_tax returns we regard petitioner’s argument that he would have filed for but for the seizure of his records as not credible we sustain respondent’s determination of all of the additions to tax to reflect the foregoing decision will be entered under rule
